Citation Nr: 1221004	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-43 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to November 1982.  The appellant is the Veteran's sister.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified at a Board hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was not buried at a national cemetery.  Instead he was buried in a marked family crypt.

2.  The Veteran's burial costs were paid by the appellant, his sister.

3.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits. 

4.  At the time of the Veteran's death, he did not have any claim for compensation or pension pending. 

5.  The Veteran's body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate. 

6.  The Veteran was not discharged or released from active service for a disability that was incurred or aggravated in the line of duty. 

7.  The Veteran did not die while in a VA Medical Center (VAMC), domiciliary, or nursing home; at a facility under contract with VA; or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been met.  38 U.S.C.A. § 2302, 2303, 2304, 2307, 5107(b) (West 2000 & Supp. 2011); 38 C.F.R. § 3.312, 3.1600, 3.1601 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

These changes, however, are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, such as those appeals involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is found in Chapter 23.

Insofar as VA has a duty to assist the claimant in the development of the claim, the Board notes that such development appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the claimant is entitled to reimbursement or payment of burial expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case, as detailed below, do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around the Veteran's receipt or pursuit of service connection benefits at the time of his death and the facts that transpired on and after November [redacted], 2008.  The claims file contains the relevant records, as well as the appellant's lay statements, including testimony provided at the February 2012 hearing before the undersigned.  The appellant does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

According to his death certificate, the Veteran died from cardiac arrest in November 2008 at the Centinela Freeman Regional Medical Center in Inglewood, California.

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  In this case, the decedent meets the criteria for classification as a veteran.  The appellant testified that the Veteran was given the right to be buried in a military cemetery in Riverside County, which is consistent with these regulations.

As the Veteran was eligible for burial in a national cemetery, he would also have been entitled to an appropriate Government headstone or marker at the expense of the United States for an unmarked grave.  38 U.S.C.A. § 2306(a)(2).  In cases where the grave is already marked with a headstone or other marker furnished at private expense, such a headstone or marker may still be furnished, subject to certain conditions, or other indicia of the Veteran's service may be affixed to the privately-purchased headstone or marker.  See generally, 38 U.S.C.A. § 2306(d).

The Veteran, however, was not buried in a national cemetery, nor is the appellant seeking a headstone or other marker commemorating his service.  He was buried in the family crypt in the military section of a cemetery in Madera, California.  See February 2012 hearing transcript.  This crypt was purchased in March 1993 by the Veteran's parents.

The appellant, the Veteran's sister, is seeking reimbursement of the Veteran's burial costs.  The Board notes that another woman has submitted a marriage certificate, indicating that she married the Veteran in December 1973 in Thailand.  For the purposes of this decision however, the questions of whether the Veteran had a surviving spouse or who was the next of kin is irrelevant.  The current appellant, the Veteran's sister, paid his burial costs, which totaled $5,966.75.  As such, she is entitled to execute a claim for burial allowance.  See 38 C.F.R. § 3.1601(a)(ii).

The appellant filed a timely claim for reimbursement in December 2008.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

The appellant does not claim, nor does the evidence suggest that the Veteran's cause of death was related to his military service.  See December 2008 Application for Burial Benefits; see also 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a)(allowing for certain payments if a veteran dies as the result of a service connected disability or disabilities).  As such, the Veteran's death is non-service-connected.

In certain situations, a veteran whose death is not service-connected may be entitled to payment of funeral and burial expenses.  Specifically, one of the following three conditions must be met: (1) the Veteran was in receipt of pension or compensation at the time of his death; (2) the Veteran had an original claim for either benefit pending at the time of his death; or (3) the deceased was a Veteran of any war or was discharged or released from active service for a disability incurred or aggravated in the line of duty, the body of the deceased is being held by a State, the Secretary determines that there is no next of kin or other person claiming the body of the deceased Veteran, and there are not available sufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  In this case, the Veteran was not in receipt of pension or compensation at the time of his death, nor was a claim for such benefit pending.  Therefore, neither of the first to conditions for funeral and burial expense reimbursement have been met.  Likewise, the appellant has identified herself as the Veteran's next of kin, so the third condition is unmet.  Thus, none of the conditions under 38 C.F.R. § 3.1600(b) for non-service-connected death burial allowances were met.

Alternatively, burial benefits may be paid if a person dies from non-service-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  The appellant has testified that the Veteran called 911 and was transported to the nearest hospital, where he died.  According to his death certificate, the time interval between the onset of the Veteran's cardiac arrest and his death was a mere twenty minutes.  The evidence of record does not show, and the appellant does not contend, that at the time of the Veteran's death he was admitted to a VA facility for hospital, nursing home or domiciliary care.  See 38 U.S.C.A. §§ 1710, 1711.  Instead he was admitted to the Centinela Freeman Regional Medical Center, which is not a VA facility.  Furthermore, the evidence does not show that the Centinela Freeman Regional Medical Center was under contract with VA.  See 38 U.S.C.A. § 1703.  Finally, the Veteran did not die while "en route" while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment or care.  See 38 C.F.R. § 3.1605(a).

In conclusion, the evidence of record does not satisfy the threshold legal eligibility requirements for the burial benefits sought on appeal.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Thus, the benefit sought on appeal is denied.  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices for his country, which are worthy of the highest respect.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to burial benefits is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


